Weiss, P. J., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur.
Ordered that respondent’s resignation is accepted; and it is further ordered that, effective immediately, George E. Dougherty, Jr., be and hereby is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further ordered that respondent is directed to make monetary restitution in the amount of $22,682.14 to the person or persons whose moneys he willfully misappropriated or misapplied and is directed to reimburse the Lawyers’ Fund for Client Protection for any awards made to such person or persons; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that *940respondent shall comply with the provisions of section 806.9 of the rules of this court regulating the conduct of disbarred, suspended or resigned attorneys, a copy of which section is attached hereto.